         Case 3:19-cv-00207-KGB Document 44 Filed 08/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BRENDEN KING                                                                         PLAINTIFF

v.                                Case No. 3:19-cv-00207 KGB

CITY OF MARION, ARKANSAS,
FRANK FOGLEMAN, Mayor of City
of Marion, Arkansas, and Woody Wheeless,
in his personal capacity                                                           DEFENDANT

                                            ORDER

       Before the Court are the parties’ joint stipulations of dismissal with prejudice (Dkt. Nos.

41, 42). The stipulations accord with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulations of dismissal. The action is

dismissed with prejudice, and the parties will bear their own costs and fees. Further, this

stipulation also applies to separate defendant Woody Wheeless who was never served with the

amended complaint.

       It is so ordered this 13th day of August, 2020.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
